FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JUSTIN RINGGOLD-LOCKHART; NINA           No. 11-57231
RINGGOLD,
             Plaintiffs-Appellants,        D.C. No.
                                        2:11-cv-01725-
                 v.                         R-PLA

COUNTY OF LOS ANGELES; ANDREA
SHERIDAN ORDIN, erroneously sued           OPINION
as Andrea Sheridan Orin, in her
Official Capacity as County
Counsel; JERRY BROWN, in his
Official Capacity as Governor of the
State of California; KAMALA
HARRIS, in her Official Capacity as
Attorney General of the State of
California; JOHN A. CLARKE, in his
Official and Administrative Capacity
as Executive Officer of the Superior
Court of the County of Los Angeles,
               Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
       Manuel L. Real, District Judge, Presiding

              Argued and Submitted
       December 2, 2013—Pasadena, California
2   RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

                       Filed August 4, 2014

         Before: Harry Pregerson, Marsha S. Berzon,
            and Morgan Christen, Circuit Judges.

                    Opinion by Judge Berzon


                           SUMMARY*


                            Civil Rights

     The panel vacated the district court’s order declaring
plaintiffs, attorney Nina Ringgold and her son Justin
Ringgold-Lockart, vexatious litigants and imposing a pre-
filing order, and remanded for further proceedings.

    The panel held that in light of the constitutional concerns
such pre-filing orders implicate, the district court erred by
relying in large part on Nina Ringgold’s motions practice
over the course of just two federal lawsuits, without
considering less restrictive sanctions. The district court also
erred by holding Nina Ringgold’s state litigation against
Justin Ringgold-Lockhart, without a record indicating that he
participated in that litigation. Finally, the panel held that
there was an insufficiently close fit between the terms of the
injunction and the problem it purported to address.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES               3

                         COUNSEL

Nina Ringgold (argued), Law Offices of Nina R. Ringgold,
Northridge, California, for Plaintiffs-Appellants.

Marc Jesse Wodin (argued), Law Offices of Marc J. Wodin,
Calabasas, California, for Defendants-Appellees County of
Los Angeles and Andrea Sheridan Ordin.

David Adida (argued), Deputy State Attorney General, Office
of the California Attorney General, Los Angeles, California,
for Defendants-Appellees Jerry Brown and Kamala Harris.

Kevin Michael McCormick (argued), Benton, Orr, Duval &
Buckingham, Ventura, California, for Defendant-Appellee
John A. Clarke.


                         OPINION

BERZON, Circuit Judge:

    This appeal requires us to consider the limits of a federal
court’s authority to impose pre-filing restrictions against so-
called vexatious litigants. The case arises from one of many
episodes in a legal saga involving Nina Ringgold and the Los
Angeles Probate Court. Ringgold brought a federal lawsuit
challenging the Probate Court’s authority to remove her as a
trustee of the Aubry Family Trust. The district court
dismissed the suit in a series of rulings, culminating in an
order declaring Ringgold and co-plaintiff, Justin Ringgold-
Lockhart, vexatious litigants. Ringgold and Ringgold-
Lockhart appeal the vexatious litigant order. We reverse.
4   RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

                               I.

    Ringgold, an attorney, is a former trustee of the Aubry
Family Trust (“the Trust”). According to her complaint, the
Trust was established after the Aubry family was excluded
from purchasing a home in a white Los Angeles
neighborhood by race-based restrictive covenants. The
Trust’s purpose was to benefit and empower the African-
American community of South Central Los Angeles by
providing for future generations. After Robert Aubry died in
2002, Ringgold and another individual became trustees. For
reasons not entirely clear, the Los Angeles Probate Court in
2005 removed Ringgold and replaced her with a new trustee,
Myer Sankary. See Sankary v. Ringgold, No. B210169, 2009
WL 386969, *3 (Cal. App. Feb. 18, 2009). Ringgold alleges
that Sankary has since liquidated the trust and abused his
position.

   Ringgold challenged her removal in state court, lost, and
was declared a vexatious litigant by the state courts. See id.
She then filed suit in federal court. Ringgold-Lockhart —
Ringgold’s son and an alleged beneficiary of the Aubry
Family Trust — joined her suit as a named plaintiff.

     After dismissing Ringgold and Ringgold-Lockhart’s
(together, “the Ringgolds”) claims, the district court issued an
order on December 6, 2011 declaring the Ringgolds vexatious
litigants and imposing a pre-filing condition. The court noted
that it warned the Ringgolds that they were at risk of being
declared vexatious litigants on September 19, 2011 and that
on November 7, 2011, it entered a tentative ruling deeming
them vexatious. The court described the scope of the order as
follows:
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES                 5

        Plaintiffs will need permission from this
        Court prior to filing any action that relates to
        the Aubry Revocable Family Trust or the
        administration of state courts or probate
        courts. The Court will approve all filings that
        it deems to be meritorious, not duplicative,
        and not frivolous.

        The Court notes that Plaintiff Nina Ringgold
        is subject to the order in her capacity as an
        individual, not as an attorney. This distinction
        is made in order to comply with the holding of
        Weissman v. Quail Lodge Inc., 179 F.3d 1194
        (9th Cir. 1999), which declared that attorneys
        could not be sanctioned as vexatious litigants,
        because they are merely appearing on behalf
        of a client. Plaintiff Nina Ringgold will be
        able to continue her law practice as she sees
        fit, but she will be unable to raise her own
        claims or the claims of her son, Justin
        Lockhart-Ringgold [sic] to the extent that they
        relate to the Aubry Revocable Family Trust or
        the administration of state courts or probate
        courts.

The court appended a listing of the Ringgolds’ filings in the
instant case and in an earlier federal case, Ringgold-Lockhart
v. Sankary, No. 09-cv-9215 (C.D. Cal. filed Dec. 15, 2009),
that, in its view, supported the order.

                               II.

     Federal courts can “regulate the activities of abusive
litigants by imposing carefully tailored restrictions under . . .
6       RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

appropriate circumstances.” De Long v. Hennessey, 912 F.2d
1144, 1147 (9th Cir. 1990) (quotation marks omitted).
Pursuant to the All Writs Act, 28 U.S.C. § 1651(a),
“enjoining litigants with abusive and lengthy [litigation]
histories is one such . . . restriction” that courts may impose.1
De Long, 912 F.2d at 1147.

    Restricting access to the courts is, however, a serious
matter. “[T]he right of access to the courts is a fundamental
right protected by the Constitution.” Delew v. Wagner,
143 F.3d 1219, 1222 (9th Cir. 1998). The First Amendment
“right of the people . . . to petition the Government for a
redress of grievances,” which secures the right to access the
courts, has been termed “one of the most precious of the
liberties safeguarded by the Bill of Rights.” BE & K Const.
Co. v. NLRB, 536 U.S. 516, 524–25 (2002) (internal quotation
marks omitted, alteration in original); see also Christopher v.
Harbury, 536 U.S. 403, 415 n.12 (2002) (noting that the
Supreme Court has located the court access right in the
Privileges and Immunities clause, the First Amendment
petition clause, the Fifth Amendment due process clause, and
the Fourteenth Amendment equal protection clause).

   Profligate use of pre-filing orders could infringe this
important right, Molski v. Evergreen Dynasty Corp., 500 F.3d
1047, 1057 (9th Cir. 2007) (per curiam), as the pre-clearance

    1
   The district court cited and relied on 28 U.S.C. § 1651(a) as the source
of its authority to issue the pre-filing order. While the district court’s local
rules permit courts, “at [their] discretion,” to “proceed by reference to the
Vexatious Litigants statute of the State of California, Cal. Code Civ. Proc.
§§ 391–391.7,” they do not “require that such a procedure be followed[.]”
C.D. Cal. Local Rule 83–8.4. Because the district court did not “proceed
by reference to” the California Vexatious Litigant statute, we do not
consider it, or Local Rule 83–8.4, here.
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES                  7

requirement imposes a substantial burden on the free-access
guarantee. “Among all other citizens, [the vexatious litigant]
is to be restricted in his right of access to the courts. . . . We
cannot predict what harm might come to him as a result, and
he should not be forced to predict it either. What he does
know is that a Sword of Damocles hangs over his hopes for
federal access for the foreseeable future.” Moy v. United
States, 906 F.2d 467, 470 (9th Cir. 1990).

    Out of regard for the constitutional underpinnings of the
right to court access, “pre-filing orders should rarely be
filed,” and only if courts comply with certain procedural and
substantive requirements. De Long, 912 F.2d at 1147. When
district courts seek to impose pre-filing restrictions, they
must: (1) give litigants notice and “an opportunity to oppose
the order before it [is] entered”; (2) compile an adequate
record for appellate review, including “a listing of all the
cases and motions that led the district court to conclude that
a vexatious litigant order was needed”; (3) make substantive
findings of frivolousness or harassment; and (4) tailor the
order narrowly so as “to closely fit the specific vice
encountered.” Id. at 1147–48.

    The first and second of these requirements are procedural,
while the “latter two factors . . . are substantive
considerations . . . [that] help the district court define who is,
in fact, a ‘vexatious litigant’ and construct a remedy that will
stop the litigant’s abusive behavior while not unduly
infringing the litigant’s right to access the courts.” Molski,
500 F.3d at 1058. In “applying the two substantive factors,”
we have held that a separate set of considerations employed
by the Second Circuit Court of Appeals “provides a helpful
framework.” Id. The Second Circuit considers the following
five substantive factors to determine “whether a party is a
8       RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

vexatious litigant and whether a pre-filing order will stop the
vexatious litigation or if other sanctions are adequate”:

          (1) the litigant’s history of litigation and in
          particular whether it entailed vexatious,
          harassing or duplicative lawsuits; (2) the
          litigant’s motive in pursuing the litigation,
          e.g., does the litigant have an objective good
          faith expectation of prevailing?; (3) whether
          the litigant is represented by counsel;
          (4) whether the litigant has caused needless
          expense to other parties or has posed an
          unnecessary burden on the courts and their
          personnel; and (5) whether other sanctions
          would be adequate to protect the courts and
          other parties.

Id. (quoting Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir.
1986)). The final consideration — whether other remedies
“would be adequate to protect the courts and other parties” is
particularly important. See Cromer v. Kraft Foods N. Am.,
Inc., 390 F.3d 812, 818 (4th Cir. 2004). In light of the
seriousness of restricting litigants’ access to the courts, pre-
filing orders should be a remedy of last resort.

    We review the district court’s compliance with these
procedural and substantive standards for an abuse of
discretion.2 Molski, 500 F.3d at 1056.



    2
    The Ringgolds’ contention that filing a notice of appeal divested the
district court of jurisdiction to issue the vexatious litigant order is without
merit. “A district court retains jurisdiction to enforce the judgments it
enters,” including through issuance of vexatious litigant orders. Wood v.
     RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES                           9

A. Notice and Opportunity To Be Heard

    The district court entered a tentative ruling declaring the
Ringgolds vexatious litigants on November 7, 2011. At that
time, the district court notified the Ringgolds that it was
considering “all of the complaints and motions filed in this
court, as well as the various appeals and writs of certiorari,”
and “a number of state court decisions that ultimately led to
Plaintiff Ringgold being declared a vexatious litigant.” Its
tentative order gave the Ringgolds two weeks to argue against
a final order and set the matter for a hearing.

    The Ringgolds filed a brief opposing the vexatious litigant
designation and attached declarations from both Ringgold and
Ringgold-Lockhart. The court heard oral argument from the


Santa Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1524 (9th Cir.
1983).

     We have jurisdiction over the Ringgolds’ appeal of the district court’s
order under 28 U.S.C. § 1291. Molski, 500 F.3d at 1054. We may
exercise this jurisdiction even absent an indication that the Ringgolds have
already been denied access to the court because of the district court’s
order. De Long, 912 F.2d at 1146 n.2; Moy, 906 F.2d at 470. Relying on
Molski, 500 F.3d at 1056, the Ringgolds maintain that we may not
consider the arguments given or briefs filed by appellees who were not
parties to the vexatious litigant order, which was entered sua sponte by the
district court. In Molski, however, we dismissed appellees on their own
motion, because those particular appellees had no interest in litigating the
vexatious litigant order, as evidenced by their motion seeking to be
dismissed from the appeal. Id. Here, although it was the district court that
initiated the vexatious litigant order at issue, there is a substantial
likelihood that the Ringgolds will name these appellees in future lawsuits.
Appellees therefore have “a cognizable interest in the outcome of” this
appeal; there is no cause to dismiss them from this appeal, and we may
consider their arguments. Id. (quoting H.C. v. Koppel, 203 F.3d 610, 612
(9th Cir. 2000)).
10 RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

Ringgolds before it entered the vexatious litigant order. In
sum, the district court provided proper notice and an
opportunity to be heard, in accordance with our case law’s
first procedural requirement and due process. See Molski,
500 F.3d at 1058.

B. Adequate Record for Review

    “An adequate record for review should include a listing
of all the cases and motions that led the district court to
conclude that a vexatious litigant order was needed.” De
Long, 912 F.2d at 1147. In Molski, we held that a district
court compiled a proper record for review where “[t]he record
before the district court contained a complete list of the cases
filed by Molski in the Central District of California, along
with the complaints from many of those cases,” and where
“[a]lthough the district court’s decision entering the pre-filing
order did not list every case filed by Molski, it did outline and
discuss many of them.” 500 F.3d at 1059.

    We conclude that the district court compiled an adequate
record to permit us to review the basis of its order. The
district court discussed and explained the litigation history
leading to its order, and appended a list of twenty-one district
court filings, including motions, that it viewed as supporting
its order. In the body of the order, the court cited the
Ringgolds’ prior federal suit, which “featured a 110-page first
amend[ed] complaint with sixteen causes of action and named
at least twelve defendants, including a number of officials
with the County of Los Angeles, the Superior Court of Los
Angeles County and various judges.” The court also cited the
present case, which “featured a 31-page complaint with
eleven causes of action and . . . named the County of Los
Angeles, as well as other county and state officials, including
     RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES 11

Governor Jerry Brown and Secretary of State Kamala
Harris.”

    In addition, the district court (1) noted the Ringgolds’
state court litigation, which it described as “even more
extensive—and frivolous;” and (2) cited to the California
Court of Appeal’s decision in Sankary, 2009 WL 386969,
which held Ringgold was a vexatious litigant pursuant to
California Code of Civil Procedure section 391(b)(3) and
imposed a pre-filing restriction against her. Sankary outlined
Ringgold’s history of fighting her removal as trustee through
state court litigation.3 2009 WL 386969 at *3. The
California Court of Appeal explained that it held Ringgold
vexatious because she “repeatedly filed meritless papers [in
that court] and in the probate court which frivolously assert
she need not obey an order [to turn over documents belonging
to the Trust] which has caused unnecessary delay and
expense.” Id. at *2.

    Together, the list of federal cases, allegedly baseless
motions, and the district court’s reference to the California
Court of Appeal’s reasoned decision in the Sankary case,
provide an adequate record for this Court to review the merits
of the district court’s order. We therefore conclude that the
order comports with the procedural requirements outlined in
De Long. As will be explained, it is the substance of the
court’s injunction and its breadth that concern us.


 3
    The California Court of Appeal cited fourteen state appellate matters
that were initiated by Ringgold and decided adversely to her. Sankary,
2009 WL 386969 at *1. However, not all of the state appellate cases cited
appear to relate to the instant litigation. For instance, one of the cases
cited is titled In re Marriage of Lockhart and relates to divorce
proceedings. Id.
12 RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

C. Substantive Findings of Frivolousness or Harassment

     “[B]efore a district court issues a pre-filing injunction . . .
it is incumbent on the court to make ‘substantive findings as
to the frivolous or harassing nature of the litigant’s actions.’”
De Long, 912 F.2d at 1148 (quoting In re Powell, 851 F.2d
427, 431 (D.C. Cir. 1988) (per curiam)). To determine
whether the litigation is frivolous, district courts must “look
at ‘both the number and content of the filings as indicia’ of
the frivolousness of the litigant’s claims.” Id. (quoting same).
While we have not established a numerical definition for
frivolousness, we have said that “even if [a litigant’s] petition
is frivolous, the court [must] make a finding that the number
of complaints was inordinate.” Id. Litigiousness alone is not
enough, either: “‘The plaintiff’s claims must not only be
numerous, but also be patently without merit.’” Molski,
500 F.3d at 1059 (quoting Moy, 906 F.2d at 470).

    As an alternative to frivolousness, the district court may
make an alternative finding that the litigant’s filings “show a
pattern of harassment.” De Long, 912 F.3d at 1148.
However, courts must “be careful not to conclude that
particular types of actions filed repetitiously are harassing,”
and must “[i]nstead . . . ‘discern whether the filing of several
similar types of actions constitutes an intent to harass the
defendant or the court.’” Id. at 1148 n.3 (quoting Powell,
851 F.2d at 431).

    Finally, courts should consider whether other, less
restrictive options, are adequate to protect the court and
parties. See Molski, 500 F.3d at 1058; Cromer, 390 F.3d at
818; Safir, 792 F.2d at 24.
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES 13

    Here, the district court found the Ringgolds vexatious
primarily on the basis of the current case and an earlier
federal case. As an initial matter, two cases is far fewer than
what other courts have found “inordinate.” See, e.g., Molski,
500 F.3d at 1060 (roughly 400 similar cases); Wood v. Santa
Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1523,
1526 (9th Cir. 1983) (thirty-five actions filed in 30
jurisdictions); In re Oliver, 682 F.2d 443, 444 (3d Cir. 1982)
(more than fifty frivolous cases); In re Green, 669 F.2d 779,
781 (D.C. Cir. 1981) (per curiam) (between 600 and 700
complaints).

    The district court also cites the Ringgolds’ motions
practice, taking issue with their “numerous motions to vacate
prior decisions or relief from judgment.” But examination of
the court’s list of “baseless motions” reveals that this
description is not entirely accurate. For example, the district
court granted one of the motions. A successful motion is
neither “baseless” nor “frivolous.” The list also includes
motions, accompanied by medical records, that Ringgold
filed requesting a medical accommodation in the briefing
schedule — also not frivolous. And the list includes a joint
motion to stipulate to a change in the briefing schedule.
Again, not frivolous.

    Most troubling, the district court’s list includes the
Ringgolds’ response to its tentative order finding them
vexatious. As explained, the Ringgolds had a due process
right to be heard on this matter. The district court faults the
Ringgolds for “reiterating old facts and arguments” in their
response to the court order. As the Ringgolds had to argue
that their filings were not frivolous, such repetition was
inevitable. What’s more, the district court invited their
14 RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

response, so it is particularly inappropriate to hold it against
them.

   Whether a litigant’s motions practice in two cases could
ever be so vexatious as to justify imposing a pre-filing order
against a person, we do not now decide. Such a situation
would at least be extremely unusual, in light of the alternative
remedies available to district judges to control a litigant’s
behavior in individual cases.

     The district court, however, failed to consider whether
other remedies were adequate to curb what it viewed as the
Ringgolds’ frivolous motions practice. The Federal Rules of
Civil Procedure provide courts with a means to address
frivolous or abusive filings: Rule 11 sanctions. Indeed, “Rule
11’s express goal is deterrence.” Warren v. Guelker, 29 F.3d
1386, 1390 (9th Cir. 1994). “[W]hen there is . . . conduct in
the course of litigation that could be adequately sanctioned
under the Rules, the court ordinarily should rely on the Rules
rather than the inherent power.” Chambers v. NASCO, Inc.,
501 U.S. 32, 50 (1991); see also Fed. R. Civ. P. 11 advisory
committee’s note to 1993 Amendments, subdivision (d).
Similar to the limitation courts have imposed on vexatious
litigant orders, Rule 11 requires that “[a] sanction imposed
under this rule must be limited to what suffices to deter
repetition of the conduct.” Fed. R. Civ. P. 11(c)(4). Rule 11
provides a list of sanctions of varying severity that courts
may, in their discretion, impose: “nonmonetary directives; an
order to pay a penalty into court; or, if imposed on motion
and warranted for effective deterrence, an order directing
payment to the movant of part or all of the reasonable
attorney’s fees and other expenses directly resulting from the
violation.” Id. Before entering this broad pre-filing order,
applicable to other cases than this one, the district court
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES 15

assuredly should have considered whether imposing sanctions
such as costs or fees on the Ringgolds would have been an
adequate deterrent. See Cromer, 390 F.3d at 818.

    The district court also considered Ringgold’s pattern of
state court litigation. It was entitled to do so, as district
courts enjoin future litigation out of concern for the affected
parties, as well as out of concern for the courts themselves.
And a pattern of frivolous or abusive litigation in different
jurisdictions undeterred by adverse judgments may inform a
court’s decision that an injunction is necessary.

     There is, however, no indication that Ringgold-Lockhart
was a party to the state court litigation, so the state court
litigation does not support finding him vexatious and
imposing a pre-filing restriction against him. Aside from the
district court’s failure to consider alternative sanctions before
issuing this injunction, it was also error to issue an order
against Ringgold-Lockhart on the basis of state litigation in
which he played no part.

D. Narrow Tailoring

     Finally, pre-filing orders “must be narrowly tailored to the
vexatious litigant’s wrongful behavior.” Molski, 500 F.3d at
1061. In Molski, we approved the scope of an order because
it prevented the plaintiff from filing “only the type of claims
Molski had been filing vexatiously,” and “because it will not
deny Molski access to courts on any . . . claim that is not
frivolous.” Id.

    Here, the scope of the order is too broad in several
respects.
16 RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

    First, it provides that the court “will approve all filings
that it deems to be meritorious, not duplicative, and not
frivolous.” The screening order should have stopped at “not
duplicative, and not frivolous.”

     By providing that the court will not allow a new action to
be initiated unless the court deems the action “meritorious,”
the district court added a screening criteria that is not
narrowly tailored to the problem before it, and is in fact
unworkable. It is one thing for courts at an early stage of
litigation to filter out frivolous suits. Courts routinely
perform this task, as the Rules of Civil Procedure prohibit
frivolous filings. See Fed. R. Civ. P. 11(b). But courts
cannot properly say whether a suit is “meritorious” from
pleadings alone. A lawsuit need not be meritorious to
proceed past the motion-to-dismiss stage; to the contrary, “a
well-pleaded complaint may proceed even if it strikes a savvy
judge that actual proof of those facts is improbable, and that
recovery is very remote and unlikely.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 556 (2007) (internal quotation marks
omitted). And even as to the propriety of a Rule 12(b)(6)
dismissal, whether a case merits dismissal for failure to state
a claim is often determinable only after briefing and
argument; it is often not a decision accurately to be made at
a pre-filing stage. Because this pre-filing order requires that
only “meritorious” cases survive the court’s screening, the
order is not narrowly tailored to address the concern that the
Ringgolds will continue to pursue frivolous litigation.

    Second, the pre-filing restriction extends to “any action
that relates to the Aubry Revocable Family Trust or the
administration of state courts or probate courts.” The part of
this order that bars the Ringgolds from litigating any action
“relat[ing] to . . . the administration of state courts or probate
    RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES 17

courts” is expansive. The district court has not shown that
this breadth is justified.

     In the underlying case, the Ringgolds challenged the
remuneration structure of California state courts. But the pre-
filing order goes well beyond remuneration issues; it covers
all administrative matters regarding all state courts.
Moreover, “administration” is an indefinite term open to
broad interpretation, both by the district court and,
prophylactically, by the Ringgolds. This overbreadth
presents “the danger” that it “will leave [litigants] uncertain
as to what [they] may or may not do without” running afoul
of the court’s order, Wood, 705 F.2d at 1525, unduly chilling
their right to free access to the courts.

    This portion of the order could also extend to factual
scenarios entirely unrelated to the dispute relating to the
Trust. Yet, the district court cites the Trust dispute as the root
of the problem with the Ringgolds’ litigation, characterizing
the litigation as “essentially no more than an attempt to
challenge the determination to remove Plaintiff Ringgold as
temporary trustee of the Aubry Family Trust.”

     Sometimes a rancorous dispute leaves a person with a
bitter taste that does not fade, no matter how many resources
are expended and no matter how many years pass. From our
review of the case law discussing vexatious litigants, it is not
uncommon for district courts to enjoin litigants from
relitigating a particular case, such as when a litigant refuses
to accept the finality of an adverse judgment. See, e.g., Safir,
792 F.2d at 25; Cook v. Peter Kiewit Sons Co., 775 F.2d
1030, 1033 (9th Cir. 1985); Wood, 705 F.2d at 1525. But in
such cases, courts generally tailor the scope of a litigation
restriction so as to restrain litigants from “reopen[ing]
18 RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES

litigation based on the facts and issues decided in” previous
lawsuits. Wood, 705 F.2d at 1526; see Safir, 792 F.2d at 25;
Cook, 775 F.2d at 1033. The underlying litigation here
attempts to reopen a case that has reached final judgment. “A
narrowly tailored injunction . . . would address only filings in
that or related actions.” Cromer, 390 F.3d at 819.

    In sum, we see no reason why the district court could not
have accomplished its goal of stemming the tide of the
Ringgolds’ litigation relating to the Aubry Family Trust
without also enjoining the Ringgolds from bringing suits
“relat[ing] to . . . the administration of state courts or probate
courts.” We therefore conclude that the injunction is
overbroad.

                               III.

     We acknowledge that this case presents a host of
challenges to courts and defendants alike. The pleadings are
as far as can be from a model of clarity; there is duplication
of state litigation that was itself extensive, and there is a
multiplicity of claims. At some point, a federal pre-filing
injunction may well be needed to protect judicial resources
and the defendants from litigation related to this case. But
the district court relied in large part on the Ringgolds’
motions practice over the course of just two federal lawsuits,
without considering less restrictive sanctions. In light of the
constitutional concerns such pre-filing orders implicate, we
hold this was error. The district court also erred by holding
Ringgold’s state litigation against Ringgold-Lockhart,
without a record indicating that he participated in that
litigation. Finally, there is an insufficiently close fit between
the terms of the injunction and the problem it purports to
address. For these reasons, we vacate the pre-filing order and
   RINGGOLD-LOCKHART V. COUNTY OF LOS ANGELES 19

remand for further proceedings not inconsistent with this
opinion.

   VACATED and REMANDED.